Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2439786 Haubennestel et al.

Haubennestel discloses a paint composition containing a binder component and a rheology control agent which is the reaction product of a polyisocyanate prepolymer, a monoamine having a number average molecular weight of 300 or less, and a polyether amine having a number average molecular weight between 300 and 6000.  See Haubennestel, the abstract, noting the rheology control agent which is the reaction product of a polyisocyanate prepolymer, primary monoamine, and primary diamine.  See Haubennestel, page 5, lines 8-31.  See Haubennestel, page 6, lines 9-29.  See Haubennestel, page 9, lines 13-15 noting that the alkylene oxide segments with propylene oxide have lower tendency to crystallize.  See Haubennestel, page 11, lines 33-36 and page 12, lines 1-15, noting the primary monoamines 

The polyisocyanate prepolymer of Haubennestel falls within the scope of the instantly claimed polyisocyanate compound because the instant specification discloses the use of “derivatives of these polyisocyanate compounds, and the like” at paragraphs [0069] and [0095], which references the section containing paragraph [0069], and [0096], which encompasses urethane prepolymer polyisocyanates of Haubennestel.

Haubennestel discloses adding their rheology control agents to paint compositions containing a binder component at Haubennestel, page 14, lines 4-14, particularly line 10, noting “paints” and page 14, line 27, noting “Paints”.  See Haubennestel, page 15, line 1, noting “different kinds of binders” which falls within the scope of the instantly claimed binder component.  

The polyisocyanate prepolymer of Haubennestel, page 19, lines 30-36 can be made with a diol of molecular weight 100 g/mole according to Haubennestel, page 10, lines 29-30.  Keeping 

The amounts of Haubennestel, page 18, lines 20-25, particularly line 22 fall within the scope of the instant claim 8.


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed paint composition from the disclosure of Haubennestel because Haubennestel encompasses paint compositions having rheology control agents falling within the scope of those of the instant claims, as discussed above, and the paint compositions of Haubennestel having their rheology control agents which fall within the scope of the instant claims would have been expected to have the properties of the compositions of Haubennestel, including those properties specifically discussed by Haubennestel and those properties inherent to the compositions of Haubennestel, as well as the rheology control of the rheology control agent of Haubennestel which falls within the scope of the instant claims.

Haubennestel does not disclose the rheology control agent used in the instant claim 7 specifically or exemplify its use.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed paint composition of the instant claim 7 from the disclosure of Haubennestel because Haubennestel encompasses paint compositions having rheology control agents falling within the scope of those of the instant claim 7, as discussed above, and the paint compositions of Haubennestel having their rheology control agents which fall within the scope of the instant claims would have been expected to have the properties of the compositions of Haubennestel, including those properties specifically discussed by Haubennestel and those properties inherent to the compositions of Haubennestel, as well as the rheology .

3.      Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2439786 Haubennestel et al., as applied to claims 1 and 5-8 in paragraph 2 above, in view of US Pat. Application Publication No. 2014/0147596 Wegner et al.

The entire discussion of paragraph 2 above is repeated here.
Haubennestel discloses using their rheology control agents in paints containing            at page 14, line 27 and page 15, lines 4-5, particularly noting “acrylate and methacrylate resins” and “acrylate-isocyanate resins”.  The “acrylate and methacrylate resins” and “acrylate-isocyanate resins” encompass the mixtures of resins and crosslinking agents of the instant claims 2-4.
Wegner, the abstract and paragraphs [0001], [0010], [0011], which falls within the scope of the resin of the instant claim 2, [0014], [0017], [0023]-[0026], and [0048]-[0050], noting the polyisocyanates, blocked polyisocyanates, and amino resins of paragraph [0050] which fall within the scope of the instantly claimed crosslinkers of the instant claims 2-4.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the paints of Haubennestel with “acrylate and methacrylate resins” and “acrylate-isocyanate resins” falling within the scope of the instant claims 2-4 because Haubennestel discloses using their rheology control agents in paints containing “acrylate and methacrylate resins” and “acrylate-isocyanate resins”, it is known to use polyacrylate polyols and polyisocyanate crosslinking agents, which may be blocked, in rheology control coating 

4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/PATRICK D NILAND/Primary Examiner, Art Unit 1762